Case 0:20-cv-60808-AHS Document 44 Entered on FLSD Docket 10/06/2020 Page 1 of 9



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                    FT. LAUDERDALE DIVISION

   ABIMAEL ROSADO, on behalf of Himself            )
   and all others similarly situated,              )
                                                   )
                    Plaintiff,                     )
                                                   )
   v.                                              )
                                                          Case No. 0:20-cv-60808
                                                   )
   ATLAS APEX ROOFING, LLC. d/b/a                  )
   ATLAS-APEX ROOFING, and                         )
   CONCRECEL USA, LLC,                             )
                                                   )
                    Defendant.


        DEFENDANT ATLAS APEX ROOFING, LLC,’S ANSWER AND AFFIRMATIVE
                DEFENSES TO PLAINTIFF’S AMENDED COMPLAINT

           Defendant, ATLAS APEX ROOFING, LLC., (“Defendant”) through its undersigned

  counsel and pursuant to Federal Rule of Civil Procedure 8 and 12 hereby answers Plaintiff’s

  Amended Complaint (Doc. 28) and asserts defenses and affirmative defenses as follows:

                                         Jurisdiction & Venue

        1. Defendant admits Plaintiff has brought this action under the Fair Labor Standards Act,

           (“FLSA”) but denies Plaintiff is entitled to any of the requested relief and all other

           allegations in Paragraph 1 of the Complaint.

        2. Defendant admits the allegations in Paragraph 2 of the Complaint.

        3. “Concrecel USA, LLC” is a separate legal entity, for which Defendant has no knowledge,

           therefore Defendant denies the allegations in Paragraph 3 of the Complaint.

        4. Defendant is without knowledge, and therefore denies the allegations in Paragraph 4 of the

           Complaint.

                                                    1
                                                                               www.spirelawfirm.com
                                                                               Employment Attorneys
Case 0:20-cv-60808-AHS Document 44 Entered on FLSD Docket 10/06/2020 Page 2 of 9



     5. Defendant admits it previously employed Plaintiff Rosado. Defendant denies all other

        allegations in Paragraph 5 of the Complaint.

     6. Defendant admits that Plaintiff has brought this action under the FLSA. Defendant,

        however, denies Plaintiff is entitled to any relief under the FLSA. Defendant denies the

        remaining allegations in Paragraph 6 of the Complaint.

     7. Defendant admits that Plaintiff has brought this action under the FLSA. Defendant,

        however, denies Plaintiff is entitled to any relief under the FLSA. Defendant denies the

        remaining allegations in Paragraph 7 of the Complaint.

     8. Defendant admits, for venue purposes only, that this case is properly before this Court, but

        denies that any improper employment practices occurred. Defendant denies the remaining

        allegations in Paragraph 8 of the Complaint.

                                   Parties & Background Facts

     9. Defendant denies the allegations in Paragraph 9 of the Complaint.

     10. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 10 of the Complaint.

     11. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 11 of the Complaint.

     12. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 12 of the Complaint.

     13. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 13 of the Complaint.

     14. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 14 of the Complaint.
                                                  2
                                                                             www.spirelawfirm.com
                                                                             Employment Attorneys
Case 0:20-cv-60808-AHS Document 44 Entered on FLSD Docket 10/06/2020 Page 3 of 9



     15. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 15 of the Complaint.

     16. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 16 of the Complaint.

     17. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 17 of the Complaint.

     18. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 18 of the Complaint.

     19. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 19 of the Complaint.

     20. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 20 of the Complaint.

     21. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 21 of the Complaint.

     22. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 22 of the Complaint.

     23. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 23 of the Complaint.

     24. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 24 of the Complaint.

     25. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 25 of the Complaint.



                                                3
                                                                           www.spirelawfirm.com
                                                                           Employment Attorneys
Case 0:20-cv-60808-AHS Document 44 Entered on FLSD Docket 10/06/2020 Page 4 of 9



     26. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 26 of the Complaint.

     27. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 27 of the Complaint.

     28. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 28 of the Complaint.

     29. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 29 of the Complaint.

     30. Defendant admits the overtime requirements of the FLSA speak for themselves. Defendant,

        however, denies it violated the FLSA and denies the remaining allegations in Paragraph 30

        of the Complaint.

     31. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 31 of the Complaint.

     32. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 32 of the Complaint.

     33. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 33 of the Complaint.

     34. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 34 of the Complaint.

     35. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

        therefore Defendant denies the allegations in Paragraph 35 of the Complaint.

     36. Defendant is without knowledge, and therefore denies the allegations in Paragraph 36 of

        the Complaint.
                                                4
                                                                           www.spirelawfirm.com
                                                                           Employment Attorneys
Case 0:20-cv-60808-AHS Document 44 Entered on FLSD Docket 10/06/2020 Page 5 of 9



     37. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

         therefore Defendant denies the allegations in Paragraph 37 of the Complaint.

     38. Defendant denies the allegations in Paragraph 38 of the Complaint.

                                   COUNT 1
                  RECOVERY OF ALLEGED OVERTIME COMPENSATION

     39. Defendant reincorporates and readopts all responses to Paragraphs 1 through 38 above as

         if stated fuller herein. 2

     40. Defendant denies the allegations in Paragraph 403 of the Complaint.

     41. Defendant denies the allegations in Paragraph 41 of the Complaint.

     42. Defendant denies the allegations in Paragraph 42 of the Complaint.

     43. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

         therefore Defendant denies the allegations in Paragraph 43 of the Complaint.

     44. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

         therefore Defendant denies the allegations in Paragraph 44 of the Complaint.

     45. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

         therefore Defendant denies the allegations in Paragraph 45 of the Complaint.

     46. “Concrecel USA, LLC” is separate legal entity, for which Defendant has no knowledge,

         therefore Defendant denies the allegations in Paragraph 46 of the Complaint.

     47. Defendant denies the allegations in Paragraph 47 of the Complaint.

     In response to the “Wherefore” allegations in Paragraph 47 of the Complaint, and

  subparts (i)-(vi) thereof, Defendant denies that Plaintiff is entitled to judgement or relief.

                                      DEMAND FOR JURY TRIAL

         Defendant denies that Plaintiff will present any issue for a jury to try.


                                                     5
                                                                                  www.spirelawfirm.com
                                                                                  Employment Attorneys
Case 0:20-cv-60808-AHS Document 44 Entered on FLSD Docket 10/06/2020 Page 6 of 9



                                              GENERAL DENIAL

          Any and all allegations not expressly admitted are denied.

                               AFFIRMATIVE AND OTHER DEFENSES 1

                                                FIRST DEFENSE

          Plaintiff’s claims for liquidated damages and the claims of the class of persons Plaintiff

  purports to represent are barred to the extent Defendant acted in good faith and had reasonable

  grounds for believing its actions were not in violation of the FLSA.

                                              SECOND DEFENSE

          Plaintiff’s claims and the claims of the class of persons Plaintiff purports to represent are

  barred to the extent Plaintiff seeks damages beyond the applicable limitations periods, which here

  is two years and at most three years, for any wage or overtime claims.

                                               THIRD DEFENSE

          Plaintiff cannot establish that any acts or omissions of Defendant were in willful violation

  of the FLSA. Accordingly, a two-year statute of limitations applies to the claims of Plaintiff and

  the class of persons Plaintiff purports to represent.

                                              FOURTH DEFENSE

          Plaintiff’s claims and the claims of the class of persons Plaintiff purports to represent are

  barred because Plaintiff was paid all wages due.

                                               FIFTH DEFENSE

          Even crediting the allegations of the Complaint, the activities for which Plaintiff and the

  class of persons Plaintiff purports to represent were allegedly not compensated involve only



  1
   By pleading any matter as a defense, Defendant does not concede that it bears the burden of proof with regard to
  such matter.
                                                           6
                                                                                            www.spirelawfirm.com
                                                                                            Employment Attorneys
Case 0:20-cv-60808-AHS Document 44 Entered on FLSD Docket 10/06/2020 Page 7 of 9



  insubstantial and insignificant periods of time, or are de minimis, and are not compensable under

  the FLSA or any other applicable law or regulation.

                                          SIXTH DEFENSE

         To the extent Plaintiff and the class of persons Plaintiff purports to represent are entitled

  to damages, Defendant is entitled to a credit or set off against amounts overpaid in the course of

  their employment.

                                        SEVENTH DEFENSE

         Some or all of the disputed time for which Plaintiff and the class of persons Plaintiff

  purports to represent seek recovery of wages purportedly owed was spent engaged in activities

  which were not hours worked under the FLSA and other applicable laws and were not an

  integral and indispensable part of their principal activities.

                                         EIGHTH DEFENSE

         Plaintiff’s claims are barred to the extent Plaintiff seeks to assert claims on behalf of other

  employees who are not similarly situated for purposes of the FLSA or any law with respect to

  matters alleged in the Complaint.

                                          NINTH DEFENSE

         Current and former employees of Defendant are not similarly situated for purposes of the

  FLSA or any other law.

                                          TENTH DEFENSE

         Plaintiff fails to satisfy the prerequisites for certification under the FLSA and, therefore,

  cannot represent the interests of others.

                                       ELEVENTH DEFENSE

         Because liability may be not determined by a single jury on a class-wide basis, allowing
                                                     7
                                                                                 www.spirelawfirm.com
                                                                                 Employment Attorneys
Case 0:20-cv-60808-AHS Document 44 Entered on FLSD Docket 10/06/2020 Page 8 of 9



  this action to proceed as a collective action would violate Defendant’s rights under the Seventh

  Amendment.

                                        TWELFTH DEFENSE

         Plaintiff lacks standing to assert the legal rights or interests of others.

                                     THIRTEENTH DEFENSE

         This court lacks jurisdiction over the claims of some of the putative class members.

                                     FOURTEENTH DEFENSE

         Plaintiff’s Complaint as a whole is barred in whole or in part because, based on the hours

  worked, Plaintiff and the alleged putative class members are not entitled to overtime compensation

  under the FLSA.

                                       FIFTEENTH DEFENSE

         Plaintiff’s claims and the claims of the class of persons Plaintiff purports to represent are

  barred to the extent Plaintiff seeks compensation for activities that are non-compensable under the

  Portal to Portal Act, including 29 U.S.C. § 254(a).

                                      SIXTEENTH DEFENSE

         Plaintiff and the class of persons Plaintiff purports to represent are estopped and/or barred

  from claiming overtime compensation is owed to them because some or all of them signed

  affirmations during or at the conclusion of their employment with Defendant in which they

  affirmed that they reported all hours worked for Defendant and had received all wages and other

  compensation to which they might be entitled.




                                                     8
                                                                                   www.spirelawfirm.com
                                                                                   Employment Attorneys
Case 0:20-cv-60808-AHS Document 44 Entered on FLSD Docket 10/06/2020 Page 9 of 9



                                    SEVENTEENTH DEFENSE

         Because Plaintiff’s Complaint is phrased in vague and conclusory terms, Defendant cannot

  fully anticipate all defenses which may be applicable to this action. Accordingly, the right to

  assert additional defenses, to the extent such defenses are applicable, is hereby reserved.

         Dated this 6th day of October, 2020.

                                                Respectfully submitted,
                                                Spire Law, LLC
                                                2572 W. State Road 426, Suite 2088
                                                Oviedo, Florida 32765


                                                By: /s/Jesse I. Unruh
                                                    Jesse I. Unruh, Esq.
                                                    Florida Bar No. 91121
                                                    jesse@spirelawfirm.com
                                                    lauren@spirelawfirm.com


                                                Attorney for Defendant | Atlas Apex Roofing, LLC.




                                   CERTIFICATE OF SERVICE

         I hereby Certify that on this 6th day of October, 2020, the foregoing was electronically filed

  with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a notice

  of electronic filing to: John P. Salas, Esq. at jp@jpsalaslaw.com and Michael G. Green II, Esq. at

  michael@jpsalaw.com at 8551 West Sunrise Boulevard Suite 300 Plantation, FL 33322.



                                                 /s/ Jesse Unruh
                                                 Jesse Unruh


                                                   9
                                                                                www.spirelawfirm.com
                                                                                Employment Attorneys
